In re: Sallinger, Michael; — Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Lafourche, 17th Judicial District Court, Div. C., No. 78033; to the Court of Appeal, First Circuit, No. 98 CA 2160.
Prior report: La.App., 759 So.2d 342.
Granted in part, otherwise denied. The ruling of the Court of Appeal that plaintiff was precluded from raising the failure of the jury to award general damages is vacated and set aside. The case is remanded to the Court of Appeal to determine the merits of this issue and to reexamine the allocation of costs.
KIMBALL, J., not on panel.
LEMMON, J., concurs with reasons.